EXHIBITA JOINT FILING AGREEMENT The undersigned acknowledge and agree that each of the undersigned is individually eligible to use the Schedule 13G to which this Exhibit is attached, such Schedule 13G is filed on behalf of each of the undersigned and all subsequent amendments to such Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is accurate. Date: February 14, 2013 Unitas Capital Investors (Cayman) Ltd. /s/ Simon Bell Name: Simon Bell Title: Director Asia Opportunity Fund II, L.P. By: Unitas Capital Equity Partners II, L.P., its general partner By: Liu Asia Equity Company II, its general partner /s/ Andrew Liu Name: Andrew Liu Title: Director Unitas Capital Equity Partners II, L.P. By: Liu Asia Equity Company II, its general partner /s/ Andrew Liu Name: Andrew Liu Title: Director Liu Asia Equity Company II /s/ Andrew Liu Name: Andrew Liu Title: Director /s/ Andrew Liu Andrew Liu 21 of 22 /s/ Jay Lee Jay Lee /s/ John Lewis John Lewis /s/ Anurag Mathur Anurag Mathur /s/ Ajeet Singh Ajeet Singh /s/ Kevin Smith Sir Kevin Smith /s/ Eugene Suh Eugene Suh /s/ Jim Tsao Jim Tsao 22 of 22
